     Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 1 of 12 Page ID #:147




 1     NICOLA T. HANNA
       United States Attorney
 2     THOMAS D. COKER
       Assistant United States Attorney
 3     Chief, Tax Division
       MELISSA BRIGGS (Cal. Bar No. 320697)
 4     JOHN D. ELLIS (Cal. Bar No. 322922)
       Assistant United States Attorneys
 5           Federal Building, Suite 7211
             300 North Los Angeles Street
 6           Los Angeles, California 90012
             Telephone: (213) 894-6165
 7                        (213) 894-2740
             Facsimile: (213) 894-0115
 8           E-mail:      melissa.briggs2@usdoj.gov
                          john.ellis3@usdoj.gov
 9
       Attorneys for the
10     United States of America
11
                                UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     SOUTHERN DIVISION
14
       JANE DOE,                                 No. 8:20-cv-00858-SVW-JEM
15
                  Plaintiff,                     Opposition to Ex Parte Application
16
                         v.
17                                               [No Hearing Scheduled]
       DONALD J. TRUMP, et al.,
18
                  Defendants.
19                                               Hon. Stephen V. Wilson
20
21
22
23
24
25
26
27
28
     Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 2 of 12 Page ID #:148




 1           The United States of America 1 (United States) hereby opposes plaintiff’s Ex Parte
 2     Application for a Temporary Restraining Order and Order to Show Cause Why a
 3     Preliminary Injunction Should Not Issue (ex parte application, ECF 9) and
 4     Memorandum in Support Thereof (ECF 11).
 5      Dated: May 11, 2020                     Respectfully submitted,
 6                                              NICOLA T. HANNA
                                                United States Attorney
 7                                              THOMAS D. COKER
                                                Assistant United States Attorney
 8                                              Chief, Tax Division
 9
10                                                 /s/ John D. Ellis
                                                MELISSA BRIGGS
11                                              JOHN D. ELLIS
                                                Assistant United States Attorneys
12
                                                Attorneys for the
13                                              United States of America
14
15
16
17
18
19
20
21
22
23
24
25
26
             1
27            The complaint names as defendants various government officials and agencies.
       The only proper party defendant is the United States of America. See Gilbert v.
28     DaGrossa, 756 F.2d 1455, 1458 (9th Cir. 1985).
                                                   2
     Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 3 of 12 Page ID #:149




 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2     I.    INTRODUCTION
 3           Plaintiff contends that the Internal Revenue Service (IRS) failed to issue her an
 4     advance refund of a CARES Act tax credit because she is married to an individual
 5     without a social security number (SSN), violating her constitutional rights. Plaintiff asks
 6     this Court for ex parte emergency relief, including a declaration that section 6428(g) of
 7     the Internal Revenue Code (Title 26, U.S.C.) is unconstitutional and an order requiring
 8     the United States to hold in escrow funds to pay advance refunds to plaintiff and
 9     similarly situated individuals. As we explain below, this Court should summarily deny
10     plaintiff’s ex parte application because she has not demonstrated the exigency required
11     for ex parte relief. Moreover, plaintiff cannot demonstrate that she is entitled to a
12     temporary restraining order, preliminary injunction, or class certification because this
13     Court lacks jurisdiction over her claims.
14     II.   THE CARES ACT 2
15           On March 27, 2020, the President of the United States of America signed into law
16     the Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. 116-136.
17     The CARES Act, as relevant here, added section 6428 to the Internal Revenue Code.
18     CARES Act, Pub. L. 116-136, sec. 2101. Section 6428 authorizes certain individuals to
19     claim a tax credit (CARES Act credit) for their 2020 tax year. An individual’s eligibility
20     for a CARES Act credit and the amount of the credit are based on a number of factors,
21     including her filing status, adjusted gross income, and qualifying children. See 26
22     U.S.C. § 6428(a) and (c). As relevant to plaintiff’s complaint, no CARES Act credit will
23     be allowed to an individual who fails to provide a valid identification number for herself,
24
25           2
                 The United States’ brief overview of the CARES Act is provided only to
26     demonstrate why plaintiff’s application for ex parte relief should be summarily denied.
       If it is not, the United States should be afforded an opportunity to obtain necessary
27     evidence, including declarations from the IRS.
28
                                                    1
     Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 4 of 12 Page ID #:150




 1     any qualifying children, and her spouse, if filing jointly. 3 26 U.S.C. § 6428(g)(1). A
 2     valid identification number means an SSN (as defined in 26 U.S.C. § 24(h)(7)) or in the
 3     case of a qualifying child who is adopted or placed for adoption, the adoption taxpayer
 4     identification number of such child. 26 U.S.C. § 6428(g)(2).
 5           In accordance with section 6428(f), the IRS has begun issuing advance refunds of
 6     the CARES Act credit. See generally https://www.irs.gov/coronavirus/economic-
 7     impact-payment-information-center (last visited May 9, 2020). The advance refunds are
 8     computed based on the information available to the IRS. The IRS will first use
 9     information from a taxpayer’s 2019 tax year. 26 U.S.C. § 6428(f)(1). If no 2019 tax
10     return was filed, the IRS will use information from the taxpayer’s 2018 tax year. 26
11     U.S.C. § 6428(f)(5). If no 2018 or 2019 tax return was filed, the IRS will use
12     information provided to it on a 2019 social security benefit or social security equivalent
13     benefit statement. Id. By statute, the IRS is directed to “refund or credit any
14     overpayment attributable to [] section [6428(f)] as rapidly as possible,” but the IRS is
15     authorized to make advance refunds through December 31, 2020. 26 U.S.C. §
16     6428(f)(3)(A).
17           Section 6428 does not confer upon eligible individuals any justiciable right to an
18     advance refund. Nor does it confer any right to receive an advance refund at a particular
19     time or in a particular manner. Section 6428(a) provides that an individual’s CARES
20     Act credit “shall be allowed as a credit against the tax imposed by subtitle A for the first
21     taxable year beginning in 2020.” There is no corresponding mandate that the IRS
22     immediately issue a CARES Act credit in the form of an advance refund. If the IRS
23     does not issue an advance refund to an individual who will eventually qualify for a
24     CARES Act credit, there is no mechanism in the statute by which the individual can
25     force it to do so. Instead, the statute contemplates that any advance refund will be
26
             3
27             A married couple may provide only one spouse’s SSN to claim a CARES Act
       credit on a joint return if at least one of the spouses was a member of the Armed Forces
28     of the United States at any time during the taxable year. 26 U.S.C. § 6428(g)(3).
                                                        2
     Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 5 of 12 Page ID #:151




 1     reconciled with the CARES Act credit reported on the taxpayer’s 2020 tax return. See
 2     26 U.S.C. § 6428(e) (providing that the amount of any CARES Act credit will be
 3     reduced (but not below zero) by the aggregate amount of any advance refunds and
 4     credits made or allowed to the taxpayer) and 26 U.S.C. § 6428(f)(3)(A) (providing that
 5     any advance refunds and credits will be made by December 31, 2020). Indeed, many
 6     individuals who will qualify for a CARES Act credit have not received an advance
 7     refund. These individuals will have to wait until 2021 to claim and receive the credit. 4
 8     III.   STATEMENT OF FACTS
 9            Plaintiff filed her complaint (ECF 1) on May 6, 2020, and her ex parte application
10     (ECF 9, 11) two days later. The ex parte application was noticed for an emergency
11     hearing on May 11, 2020, but the hearing has subsequently been vacated. No defendant
12     has been served.
13            Plaintiff alleges that she holds an SSN but is married to an individual without one.
14     (ECF 11.) She contends that the IRS has not and will not issue her an advance refund of
15     her 2020 CARES Act credit5 because her spouse lacks an SSN. (ECF 11.) She contends
16     that she has suffered “grave economic hardships . . . and irreparable harm” without an
17     advance refund of her CARES Act credit. (Id. at ¶¶ 34 and 47.) Plaintiff seeks an ex
18     parte order certifying a class of similarly situated individuals; a nationwide injunction
19     prohibiting the United States from enforcing the CARES Act as it was drafted and
20     requiring the Court to re-write the law; requiring the government to hold in escrow
21     advance refunds for all similarly situated individuals; and various declaratory relief,
22     including a declaratory judgment that section 6428(g)(1) of the Internal Revenue Code is
23     unconstitutional. (Id. at pp. 29-30.) Plaintiff does not demand immediate payment of an
24
              4
25              See https://www.irs.gov/coronavirus/economic-impact-payment-information-
       center Q&A 29 (“If you did not receive the full amount to which you believe you are
26     entitled, you will be able to claim the additional amount when you file your 2020 tax
       return.”) (last accessed May 11, 2020)
27            5
              Plaintiff refers to the advance refunds authorized by section 6428 as “Stimulus
28     Checks.” ECF 11 ¶ 23.
                                                   3
     Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 6 of 12 Page ID #:152




 1     advance refund or request any sort of emergency relief requiring a hearing and ruling
 2     before the defendants are served.
 3     IV.    ARGUMENT
 4            A.     Plaintiff’s Ex Parte Application is Improper
 5            Ex parte applications are reserved for exceptional circumstances because they
 6     “impose an unnecessary administrative burden on the court and an unnecessary
 7     adversarial burden on opposing counsel who are required to make a hurried response
 8     under pressure, usually for no good reason.” In re Intermagnetics Am., Inc., 101 B.R.
 9     191, 193 (C.D. Cal. 1989). “In effect, they put the applicant ‘ahead of the pack,’ without
10     cause or justification.” Id. In doing so, they “throw the system out of whack.” Id.
11     When an ex parte application is filed, this Court assumes “that the tomatoes are about to
12     spoil or the yacht is about to leave the jurisdiction and that all will be lost unless
13     immediate action is taken.” Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp.
14     488, 491 (C.D. Cal. 1995). Accordingly, ex parte applications are only appropriate when
15     “the moving party’s cause will be irreparably prejudiced if the underlying motion is
16     heard according to regular noticed motion procedures” and “the moving party is without
17     fault in creating the crisis that requires ex parte relief, or that the crisis occurred as a
18     result of excusable neglect.” Id. at 492.
19            Nothing in plaintiff’s ex parte application indicates that she would suffer
20     irreparable prejudice if the motion was heard according to noticed motion practice with
21     adequate time for briefing. The ex parte application seeks injunctive and declaratory
22     relief, including a determination that section 6428(g) is unconstitutional and an order
23     requiring the United States to hold funds in escrow for future payment to individuals like
24     plaintiff. (ECF 11 p. 29-30.) Plaintiff does not request the immediate payment of an
25     advance refund of a CARES Act credit. She does not claim that any deadline for action
26     is imminent or that steps need to be taken to preserve the status quo. To the contrary,
27     plaintiff seeks preliminary relief that would invalidate part of a federal statute, enjoin a
28
                                                       4
     Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 7 of 12 Page ID #:153




 1     co-equal branch of government from enforcing the statute as written, and upend the
 2     status quo. In sum, the relief sought by plaintiff does not present any of the kinds of
 3     immediacy for which an emergency ex parte application is appropriate.
 4           Plaintiff also cannot establish that counsel was not at fault for creating any crisis.
 5     Indeed, as there is no specific articulated reason justifying immediate relief, this ex parte
 6     application appears to be merely an attempt to jump “ahead of the pack.” Plaintiff’s
 7     counsel seeks to represent the same nationwide class in lawsuits against the same
 8     defendants, challenging the same provision of the CARES Act, asserting the same
 9     constitutional claims, and requesting the same relief in three virtually identical cases
10     filed in the United States District Courts for the Northern District of Illinois, the Eastern
11     District of Wisconsin, and the Western District of Wisconsin. See ECF 11-3 at ¶ 5. The
12     matter pending in the Northern District of Illinois, Doe v. Trump, No. 1:20-cv-02531
13     was filed on April 24, 2020. The plaintiff in that case sought the same relief in a
14     substantially similar manner by filing a temporary restraining order on an emergency
15     basis on April 30, 2020, and the Northern District of Illinois set an expedited briefing
16     schedule to allow for adequate time for briefing on the complex issues presented.6 The
17     government’s brief in that case is now due on May 18, 2020. No. 1:20-cv-02531 (N.D.
18     Ill.) (ECF 19). The plaintiff will have until May 29, 2020 to respond, after which the
19     court will take the matter under submission. Id.
20           Based on the foregoing, plaintiff’s ex parte application should be summarily
21     denied.
22
23
24
25
26           6
              That court stated that “the briefing schedule should not be so compressed as to
27     compromise the quality of the parties’ presentations, particularly since the CARES Act
       was signed into law on March 27 [] and the TRO motion was not brought until April
28     30.” No. 1:20-cv-02531 (N.D. Ill.), ECF 17.
                                                    5
     Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 8 of 12 Page ID #:154




 1           B.     Plaintiff is not Entitled to an Ex Parte Temporary Restraining Order or
 2                  Preliminary Injunction
 3           Plaintiff seeks a temporary restraining order or preliminary injunction. She must
 4     therefore demonstrate: (1) that she is “likely to succeed on the merits” of her complaint;
 5     (2) that she “is likely to suffer irreparable harm in the absence of preliminary relief”; (3)
 6     “that the balance of equities tips in [her] favor”; and (4) that the temporary restraining
 7     order or preliminary injunction “is in the public interest.” Winter v. Natural Res. Def.
 8     Council, Inc., 555 U.S. 7, 20 (2008); see also All. For The Wild Rockies v. Cottrell, 632
 9     F.3d 1127, 1135-38 (9th Cir. 2011) (applying the Winter test). If a plaintiff raises
10     “serious questions going to the merits,” a court may grant interim relief if the balance of
11     hardships “tips sharply in the plaintiff’s favor,” the plaintiff is likely to suffer irreparable
12     harm, and the interim relief is in the public interest. All. For The Wild Rockies, 632 F.3d
13     at 1135 (citation omitted).
14           1.     The first Winter factor is plaintiff’s likelihood of success on the merits.
15     Plaintiff is unlikely to succeed on the merits because this Court lacks jurisdiction over
16     her complaint.7
17           It is fundamental that the United States cannot be sued without an ‘“unequivocally
18     expressed waiver of sovereign immunity by Congress.”’ McGuire v. United States, 550
19     F.3d 903, 910 (9th Cir. 2008) (quoting Dunn & Black P.S. v. United States, 492 F.3d
20     1084, 1088 (9th Cir. 2007)). “A waiver of the Federal Government’s sovereign
21     immunity must be unequivocally expressed in statutory text.” Lane v. Pena, 518 U.S.
22     187, 192 (1996). Unless the plaintiff demonstrates that the suit falls within the
23     unequivocally expressed terms of a statutory waiver of sovereign immunity, the court
24     lacks jurisdiction over the subject matter of the action, and dismissal is required. Id.;
25     Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).
26
             7
                If the ex parte application is not summarily denied, the United States would
27     need additional time to respond to plaintiff’s substantive contentions and make further
       jurisdictional arguments including that plaintiff lacks standing and her claim is not yet
28     ripe for review.
                                                     6
     Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 9 of 12 Page ID #:155




 1           In the tax context, Congress has expressly limited the circumstances under which
 2     suits can be brought against the government through a carefully articulated scheme. As
 3     the Supreme Court has repeatedly emphasized, tax litigation in the district courts is
 4     limited to refund suits, which can be brought only if certain jurisdictional prerequisites
 5     have been satisfied. United States v. Clintwood Elkhorn Mining Co., 553 U.S. 1, 5-8
 6     (2008). This limitation applies to constitutional challenges to the Internal Revenue Code
 7     like the challenge before this Court. See Clintwood, 553 U.S. at 9 (Code’s
 8     administrative exhaustion requirements apply to constitutional claims); Quarty v. United
 9     States, 170 F.3d 961, 973 (9th Cir. 1999) (same); see also Freedom from Religion
10     Found., Inc. v. Lew, 773 F.3d 815 (7th Cir. 2014); Apache Bend Apts., Ltd. v. United
11     States, 987 F.2d 1174, 1177-79 & n.4 (5th Cir. 1993) (en banc).
12           The specific waiver of sovereign immunity that would allow the refund of a tax
13     credit, including the CARES Act credit that is the subject of this suit, is contained in 26
14     U.S.C. § 7422(a). Clintwood, 553 U.S. at 5-8; see also Sarmiento v. United States, 678
15     F.3d 147, 151 (2d Cir. 2012) (addressing the taxpayer’s claim for a payment under
16     former section 6428, another advance refund “stimulus check” program, after they “filed
17     an administrative claim with the IRS under 26 U.S.C. § 7422 seeking to recover the
18     withheld” payments). Under section 7422(a), a taxpayer may sue for a refund of any tax
19     or any amount illegally collected only if she files a timely administrative refund claim
20     with the IRS, see 26 U.S.C. § 6511(a), and the IRS denies her claim or does not act upon
21     it within six months, see 26 U.S.C. § 6532(a)(1). See 28 U.S.C. §§ 1346(a)(1), 1491.
22     There is no exception set forth in section 6428 to these basic jurisdictional requirements.
23     Thus, to challenge the constitutionality of section 6428, plaintiff must file a joint 2020
24     income tax return after the filing season begins in 2021, then file an administrative
25     refund claim with the IRS claiming that she is entitled to the payment because section
26     6428 is unconstitutional.
27
28
                                                    7
 Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 10 of 12 Page ID #:156




 1         Plaintiff’s reliance in her complaint on 5 U.S.C. § 702 as providing the required
 2   waiver of sovereign immunity is misplaced. (ECF 1 ¶ 16.) Section 702 of the
 3   Administrative Procedure Act (APA) contains a broad waiver of sovereign immunity.
 4   See Navajo Nation v. Dep’t of the Interior, 876 F.3d 1144, 1168 (9th Cir. 2017). But
 5   section 704 limits this Court’s jurisdiction for claims brought under the APA. Id. at
 6   1171. Accordingly, the Ninth Circuit has held that despite the broad waiver of sovereign
 7   immunity in section 702, plaintiffs raising APA claims must meet the jurisdictional
 8   requirements of section 704. Id.
 9         5 U.S.C. § 704 provides that: “[a]gency action made reviewable by statute and
10   final agency action for which there is no other adequate remedy in a court are subject to
11   judicial review.” Thus, determining whether jurisdiction exists under section 704
12   requires an inquiry into whether other provisions could provide plaintiff with an
13   adequate remedy. See U.S. Army Corps of Engineers v. Hawkes Co., 136 S. Ct. 1807,
14   1815 (2016) (“agency action is reviewable under the APA only if there are no adequate
15   alternatives to APA review in court.”). If any other avenues of relief exist, there is no
16   jurisdiction under section 704, and the APA claims should be dismissed. See Wash.
17   Toxics Coal. v. EPA, 413 F.3d 1024, 1034 (9th Cir. 2005) (“Because this substantive
18   statute independently authorizes a private right of action, the APA does not govern the
19   plaintiffs’ claims.”)
20         In this case, there is an adequate remedy that precludes review under the APA. As
21   discussed above, Congress specifically authorized a cause of action for a taxpayer refund
22   suit under section 7422, and that refund action may raise claims under section 6428 of
23   the Internal Revenue Code. Because plaintiff has a remedy under section 7422, her
24   claims do not fall within the APA’s waiver of sovereign immunity. See Bowen v.
25   Massachusetts, 487 U.S. 879, 903 (1988) (“Congress did not intend the general grant of
26   review in the APA to duplicate existing procedures for review of agency action.”);
27   Armstrong & Armstrong, Inc. v. United States, 356 F.Supp. 514, 521 (E.D. Wash. 1973)
28
                                                  8
 Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 11 of 12 Page ID #:157




 1   (where “relief is at least available . . . judicial review may not be predicated on the
 2   [APA]”), aff’d, 514 F.2d 402 (9th Cir. 1975); see also Clintwood, 553 U.S. at 8-12.
 3         Finally, it is well-settled that plaintiff’s naming of individual government officials
 4   as defendants does not allow plaintiff to avoid the jurisdictional bar of sovereign
 5   immunity. See, e.g., Hutchinson v. United States, 677 F.2d 1322, 1327 (9th Cir. 1982);
 6   Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 688 (1949).
 7         2. The second Winter factor is irreparable injury. In addressing this prong,
 8   plaintiff focuses on the constitutional dimension of her injury. If the ex parte application
 9   is not summarily denied, the United States requires adequate time to respond to these
10   arguments. Plaintiff also argues (ECF 11 at p.25) that she is suffering irreparable
11   economic harm by not being eligible to receive an advance refund immediately. The
12   CARES Act, however, does not establish any right to receive an immediate advance
13   refund. And while the United States does not seek to diminish the hardship that plaintiff
14   is facing, as a matter of Ninth Circuit law, economic injury does not constitute
15   irreparable harm providing a basis for injunctive relief. See Hughes v. United States, 953
16   F.2d 531, 536 (9th Cir. 1992); Shannahan v. United States, 47 F. Supp. 2d 1128, 1144
17   (S.D. Cal. 1999).
18         3 & 4. The third and fourth Winter factors are the balancing of the hardships and
19   the public interest. Plaintiff makes many arguments regarding the hardships she is
20   suffering and the public interest that cannot be addressed without adequate time for
21   briefing. However, the orderly administration of the tax laws is also in the public
22   interest. CARES Act credits and the advance refunds thereof are part of a larger system
23   of Congressional enactments and tax administration that endeavors to apply the tax laws
24   consistently. Plaintiff and similarly situated individuals make up one of many groups of
25   taxpayers that will have to wait until 2021 to claim a CARES Act credit since there is no
26   statutory entitlement to an advance refund of the credit. The Supreme Court has long
27   held all taxpayers seeking refunds must comply with the requirements Congress
28
                                                   9
 Case 8:20-cv-00858-SVW-JEM Document 22 Filed 05/11/20 Page 12 of 12 Page ID #:158




 1   established in 26 U.S.C. § 7422. Consistent application of the tax laws serves the public
 2   interest.
 3          In sum, because this Court lacks jurisdiction over plaintiff’s claims, plaintiff
 4   cannot demonstrate success on the merits. Plaintiff’s ex parte application should be
 5   summarily denied.
 6          C. Plaintiff’s Ex Parte Application for Class Certification Should be Denied
 7          As we have explained, plaintiff cannot justify emergency relief here under this
 8   Court’s standards for ex parte relief. The Court’s lack of jurisdiction over plaintiff’s
 9   claims also precludes class certification. The United States reserves its right to oppose
10   class certification on other grounds at a more appropriate time.
11   V.     CONCLUSION
12          Plaintiff’s ex parte application should be summarily denied. Alternatively, the
13   United States should be afforded at least 10 days to confer with the relevant government
14   stakeholders, gather evidence, and prepare a substantive response to plaintiff’s
15   contentions. Moreover, the United States intends to seek dismissal of plaintiff’s
16   complaint because this Court lacks jurisdiction. The United States requests that the
17   threshold question of jurisdiction be addressed before briefing the issues raised in
18   plaintiff’s ex parte application.
19    Dated: May 11, 2020                       Respectfully submitted,
20                                              NICOLA T. HANNA
                                                United States Attorney
21                                              THOMAS D. COKER
                                                Assistant United States Attorney
22                                              Chief, Tax Division
23                                                 /s/ John D. Ellis
                                                MELISSA BRIGGS
24                                              JOHN D. ELLIS
                                                Assistant United States Attorneys
25
                                                Attorneys for the United States of America
26
27
28
                                                  10
